Title: General Orders, 11 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s-House [West Point]Saturday Septr 11th 1779.
          Parole Richmond—  C. Signs Roxbury. Paxton.
        
        Lieutenant Joseph Ashton and Lieutt Chilion Ford of Coll Lamb’s regiment of Artillery, are appointed the former Adjutant from the 1st of July last, the latter Quarter Master from the 1st of August following: Also Lieutt Guion is appointed Pay-Master to said regiment from the 1st instant.
        At a General Court-Martial of the line the 2nd instant whereof Coll Marshall is President—Major Henry Lee of the Light Dragoons was tried upon the following charges—lst—“For withholding a letter sent by him from Lord-Stirling to Colonel Gist of the 16th Virginia regiment on the morning of the 18th of August, by that means keeping him ignorant of a matter which required his immediate information.
        2nd—After having obtained three hundred men from Col. Gist’s detachment with which Major Clark was ordered, to inform him that his commission was dated in 1777—thereby assuming the command of him when in fact it was dated in 1778—and of a junior date to Major Clark’s which he could not be ignorant of.
        3rdly—For conducting the detachment under his (Major Lee’s) command on the March to Powle’s Hook with so much disorder & confusion as to cause almost the whole of the 1st battalion under his immediate command to be lost.
        4th—For ordering Captain Smith of Colonel Gist’s regiment who was leading one of the divisions under the command of Captain Forsythe of his own Corps of horse who was a junior officer.
        5th—For giving the command of the Forlorn-Hope to Lieutenant McCallaster for some time past annexed to his corps when the rest of the suba[l]terns solicited that it should be balloted for.
        6th For ordering a retreat from the Fort before a party of the enemy in a redoubt had been made prisoners, which might easily have been effected and was solicited by many of the officers & not only leaving that undone but suffering the Stores, Block-Houses and Works to remain entire when they might so easily have been destroyed.
        7th For bringing off the party in such a confused, irregular and unmilitary manner that they might have fallen an easy prey to a very

inconsiderable number of the enemy, had they attempted to have intercepted them.
        8thly and lastly—For behaving in a manner unbecoming an officer and a Gentleman.[”]
        The Court having considered the 1st charge are of opinion it is unsupported by evidence and is groundless and do acquit him with honor.
        The Court having considered the 2nd charge are of opinion that Major Lee did thro’ inattention give Major Clark a wrong date of his commission, but by no means intended to impose on Major Clark by assuming the command of him, having express orders from His Excellency, the Commander in Chief for that special command and do acquit him with honor.
        The Court having considered the 3rd charge are of opinion that there were some disorders in the line of march to Powles Hook and that the greater part of the 1st battalion was seperated from the column in the darkness of the night and marching thro’ the woods; They are further of opinion that the disorders and seperation did not proceed from any neglect or want of attention in Major Lee and do acquit him with honor.
        The Court having considered the 4th charge are of opinion that Major Lee ordered Captain Forsythe to take the command of the column which had before been commanded by Captain Smith which order was in consequence of Captain Forsythe’s being well acquainted with the situation of the enemy—That it was impossible for Major Lee to know the dates of the officers commissions and do acquit him with honor.
        The Court having considered the 5th charge are of opinion that Major Lee gave the command of the Forlorn-Hope to Lieutt McCallaster which was occasioned by his being under the necessity of altering his mode of attack in consequence of the seperation of the troops and do acquit him with honor.
        The Court having considered the 6th charge are of opinion that Major Lee in evacuating the Fort immediately after it was taken acted in perfect conformity to the orders of His Excellency the Commander in Chief: The time the assault was made, and the apprehensions of being intercepted in his retreat fully justifies his conduct and the court do acquit him with honor.
        The Court having considered the 7th charge are of opinion that perfect military order was preserved in the retreat of the troops in the rear where Major Lee commanded in person; That the enemy made an attempt to intercept his retreat which he subverted by his activity and judgment, and do acquit him with honor.
        
        The Court having considered the 8th and last charge are of opinion that Major Lee’s conduct was uniform and regular, supporting his military character with magnanimity and judgment and that he by no means acted derogatory to the Gentleman and the Soldier which characters he fills with honor to his country and the Army.
        The Commander in Chief confirms the opinion of the Court. Major Lee is released from his arrest.
      